 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10         HADEEL J.,
                                                              CASE NO. 2:18-cv-00050-JRC
11                                 Plaintiff,
                                                              ORDER ON PLAINTIFF’S
12                 v.                                         COMPLAINT
13         NANCY BERRYHILL, Deputy
           Commissioner of Social Security for
14         Operations,

15                                 Defendant.

16

17          This Court has jurisdiction pursuant to 28 U.S.C. § 636(c), Fed. R. Civ. P. 73 and Local

18   Magistrate Judge Rule MJR 13. See also Consent to Proceed Before a United States Magistrate

19   Judge, Dkt. 2. This matter has been fully briefed. See Dkts. 10 and 13.

20          After considering and reviewing the record, the Court finds the ALJ appropriately (1)

21   concluded that plaintiff’s polyneuropathy impairment was not severe; (2) excluded the need for a

22   cane or rolling walker from plaintiff’s residual functional capacity; and (3) identified sufficient

23

24


     ORDER ON PLAINTIFF’S COMPLAINT - 1
 1   numbers of jobs plaintiff could perform in the national economy in spite of English limitations.

 2   Therefore, this matter is affirmed pursuant to sentence four of 42 U.S.C. §405 (g).

 3

 4                                            BACKGROUND

 5          Plaintiff, Hadeel J., was 25 years old on August 1, 2014, the alleged date of disability

 6   onset. See AR 139. Plaintiff went to school until the seventh grade while living in Iraq, and took

 7   classes in English as a second language for two and a half months after moving to the United

 8   States in 2012. AR 42-43 and 139. Although there is evidence showing plaintiff has at times used

 9   an interpreter, she testified that she knows some English. See AR 43. She worked part time

10   packaging and shipping items for a delivery company from October 2013 to November 2013,

11   and worked part time as a home health caretaker from April 2014 to July 2014. AR 164, 199, and

12   44. Plaintiff alleges that she left her job as a home health caretaker due to diabetes and the onset

13   of pain in her back. AR 44. At the time of the application for disability benefits, plaintiff lived

14   with her husband and their two young children then ages one and four, the older of whom has

15   special needs. AR 140. According to the ALJ, plaintiff has at least the severe impairments of

16   degenerative disc disease, depressive disorder, and somatoform disorder. AR 12.

17

18                                       PROCEDURAL HISTORY

19          Plaintiff’s application for Supplemental Security Income (“SSI”) benefits pursuant to 42

20   U.S.C. § 1382(a) (Title XVI) of the Social Security Act was denied initially and upon

21   reconsideration. AR 80 and 89. Plaintiff thereafter appeared and testified at a hearing before

22   Administrative Law Judge Kimberly Boyce (“the ALJ”) on September 20, 2016. On November

23   2, 2016, the ALJ issued a written decision concluding that plaintiff was not disabled pursuant to

24


     ORDER ON PLAINTIFF’S COMPLAINT - 2
 1   the Social Security Act. See AR 10-21. AR 14. Plaintiff requested review of the ALJ’s decision,

 2   and the Social Security Administration Appeals Council denied plaintiff’s request for review on

 3   November 8, 2017 (AR 1), making that decision the final agency decision subject to judicial

 4   review. On January 17, 2018, plaintiff filed a complaint in this Court seeking review of the

 5   ALJ’s decision. Dkt. 4.

 6

 7                                       STANDARD OF REVIEW

 8          Pursuant to 42 U.S.C. § 405(g), this Court may set aside the Commissioner's denial of

 9   social security benefits if the ALJ's findings are based on legal error or not supported by

10   substantial evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th

11   Cir. 2005) (citing Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir. 1999)).

12

13                                              DISCUSSION

14          Plaintiff seeks reversal of the ALJ’s decision and remand for an award of benefits,

15   arguing the ALJ erred by: (1) finding that plaintiff’s polyneuropathy is not a severe impairment;

16   (2) finding that plaintiff does not require an assistive device to stand and walk and that plaintiff

17   could stand and walk six hours in a work day; and (3) failing to properly account for plaintiff’s

18   limited English proficiency and other limitations in concluding she could perform work that

19   exists in significant numbers in the national economy. See Dkt. 10.

20          1. The ALJ’s Finding that Plaintiff’s Polyneuropathy was not a Severe Impairment

21          Step-two of the Social Security Administration’s evaluation process requires the ALJ to

22   determine if the claimant “has a medically severe impairment or combination of impairments.”

23   Smolen v. Chater, 80 F.3d 1273, 1289-90 (9th Cir. 1996) (citation omitted). The step-two

24


     ORDER ON PLAINTIFF’S COMPLAINT - 3
 1   determination of whether or not a disability is severe is merely a threshold determination, raising

 2   potentially only a “prima facie case of a disability.” Hoopai v. Astrue, 499 F.3d 1071, 1076 (9th

 3   Cir. 2007) (citing Tackett v. Apfel, 180 F.3d 1094, 1100 (9th Cir. 1999)). In the present case, the

 4   ALJ determined that the record supports a diagnosis of polyneuropathy, but found that the

 5   impairment was not severe. AR 12-13. Plaintiff contends the ALJ erred in finding that her

 6   polyneuropathy was not a severe impairment, and that her polyneuropathy causes greater

 7   limitations than adopted in the ALJ’s analysis of her residual functional capacity.

 8          An impairment is “not severe” if it does not “significantly limit” the ability to conduct

 9   basic work activities. See 20 C.F.R. § 416.920 (c). “An impairment or combination of

10   impairments can be found ‘not severe’ only if the evidence establishes a slight abnormality that

11   has ‘no more than a minimal effect on an individual[’]s ability to work.’" Smolen v. Chater, 80

12   F.3d 1273, 1290 (9th Cir. 1996) (quoting Yuckert v. Bowen, 841 F.2d 303, 306 (9th Cir. 1988).

13          Here, the ALJ relied on a series of treatment notes from late 2014 to assess the severity of

14   plaintiff’s polyneuropathy. These treatment notes generally expressed intact functionality and

15   physicians’ doubts about the severity and/or cause of plaintiff’s alleged symptoms. See AR 12-13

16   (citing AR 209-28, 246, 248, and 262-64). On October 3, 2014 William Harris Likosky, MD saw

17   plaintiff at the request of her primary care physician for an opinion regarding neuropathy. AR

18   249. Dr. Likosky noted that plaintiff’s neurological physical exam was challenging “as it is

19   highly functional.” AR 251. According to Dr. Likosky, plaintiff’s balance and gait were

20   “impaired by weakness and what appears to be pain.” AR 251. Although she displayed distal and

21   proximal weakness, Dr. Likosky noted that her “exertion is only partial as with effort she can

22   squeeze her hand much better than she demonstrates initially[,]” and he noted that “[t]he

23   variability in exertion argues for a major component of functionality.” Id. Dr. Likosky concluded

24


     ORDER ON PLAINTIFF’S COMPLAINT - 4
 1   that the nature and cause of plaintiff’s weakness is not clear, and asked that she be admitted for

 2   her worsening state and to rule out cord lesion. AR 252.

 3          On the same day, plaintiff was seen by Alan James Verlander, MD. Plaintiff presented

 4   with two and a half months of leg and arm numbness, weakness, and pain, as well as lower back

 5   pain, incontinence, and double vision. Dr. Verlander noted that plaintiff’s symptoms suggest

 6   polyneuropathy, but that her exam was highly functional, and that he was “highly suspicious of

 7   presentation.” AR 209. The next day, Dr. Verlander completed a discharge summary, noting that

 8   he urged plaintiff to remain as an inpatient to complete further diagnostic testing. While his

 9   discharge notes list a diagnosis of “neuropathy,” Dr. Verlander stressed the need of diagnostic

10   testing to evaluate neuropathy and to rule out a critical cause such as spinal cord compression.

11   Although he explained that leaving without further evaluation carried the risk of permanent

12   paralysis and death, plaintiff expressed that she had to leave because there was no one else to

13   take care of her children. AR 215.

14          On November 18, 2014, plaintiff underwent a neurology exam with William Ellis Berg,

15   MD. AR 262-264. After completing diagnostic testing, Dr. Berg reported no evidence of a right

16   sciatic neuropathy, peroneal neuropathy, acute axonal L2-S1 radiculopathy, nor peripheral

17   neuropathy in the legs. AR 264. Although he noted “there were several muscles with no

18   demonstrated voluntary units on the needle exam,” he opined, “[t]his appears to have been a

19   volitional issue. . . .” While not ruling out a prior nerve injury, he concluded there was “no

20   evidence of an active nerve injury.” Id.

21          On December 1, 2014, Dr. Likosky reported a follow up visit with plaintiff to go over her

22   EMG results and to discuss her worsening numbness. Plaintiff reported weakness, feeling bad,

23   and urinary incontinence. Dr. Likosky noted that although plaintiff described a fairly severe

24


     ORDER ON PLAINTIFF’S COMPLAINT - 5
 1   paresthetic status and weakness, “a portion of her weakness may be related to inadequate effort

 2   but as always some uncertainty remains.” AR 248. Dr. Likosky noted that her EMG showed no

 3   overt abnormalities, and that he discussed plaintiff’s condition with his inpatient team and with

 4   Dr. Berg, “who feel her effort is the issue.” AR 246. The treatment reports by Dr. Berg, Dr.

 5   Likosky, and Dr. Verlander all tend to suggest that plaintiff’s neuropathy is not the cause of her

 6   symptoms, and therefore has no more than a minimal effect on plaintiff’s ability to work. In light

 7   of these treatment reports, substantial evidence supports the ALJ’s finding that plaintiff’s

 8   neuropathy is not severe.

 9          Plaintiff contends the ALJ ignored Dr. Verlander’s October 4, 2014 neuropathy diagnosis

10   and his grave warnings regarding the risks of leaving without further attention. Dkt. 10 at 4-5.

11   Plaintiff argues that if her condition were not severe, neither Dr. Verlander nor Dr. Likosky

12   would have insisted on a course of action as extreme as inpatient treatment. Dkt. 10 4-5 (citing

13   AR 213-215); Dkt. 10 at 7 (citing AR 251-252). However, there is a reasonable inference that the

14   gravity of Dr. Verlander and Dr. Likosky’s recommendations relate to the urgent need for further

15   testing to rule out critical causes for plaintiff’s condition; and are not expressions as to the

16   severity of plaintiff’s polyneuropathy. Plaintiff later obtained diagnostic testing, which showed

17   benign results. See AR 262-264.

18          Plaintiff further contends that the ALJ erroneously interpreted raw medical evidence in

19   finding her polyneuropathy impairment non-severe. Plaintiff argues the ALJ solely relied on

20   clinical findings, and did not cite interpretation by medical professionals consistent with a

21   finding that plaintiff’s polyneuropathy is non-severe. Judges have been cautioned to resist the

22   temptation to play doctor because lay intuitions about medical phenomena are often wrong.

23   Schmidt v. Sullivan, 914 F.2d 117, 118 (7th Cir. 1990). However, the ALJ is responsible for

24


     ORDER ON PLAINTIFF’S COMPLAINT - 6
 1   resolving ambiguities and conflicts in the medical evidence. Reddick v. Chater, 157 F.3d 715,

 2   722 (9th Cir. 1998).

 3          Here, while the ALJ cited some clinical findings regarding plaintiff’s reflexes, the ALJ

 4   also cited physician interpretations casting doubt on the severity of plaintiff’s polyneuropathy.

 5   See AR 12 citing treatment notes at 209, 264, 246, and 248. As noted, Dr. Likosky, Dr. Berg, and

 6   Dr. Verlander all expressed doubt as to plaintiff’s polyneuropathy; both Dr. Berg and Dr.

 7   Likosky noted inadequate effort as a possible explanation for plaintiff’s weakness. Unlike raw

 8   clinical findings, such as plaintiff’s performance on reflex testing, these interpretations discuss in

 9   lay terms doubts as to whether polyneuropathy is the cause of plaintiff’s symptoms. Thus, it was

10   within the ALJ’s responsibility to credit the interpretations by Dr. Likosky, Dr. Berg, and Dr.

11   Verlander. This Court is not inclined to reinterpret the data to reach a different result.

12          Lastly, plaintiff contends that the ALJ’s finding regarding her polyneuropathy is not

13   consistent with diagnoses of neuropathy or polyneuropathy throughout the record. Plaintiff cites

14   a May 5, 2015 function report issued by her primary care physician Elizabeth Stover, MD, which

15   notes a diagnosis of peripheral neuropathy with weakness and lists some limitations including

16   limited ability to lift heavy objects or stand for long periods. See AR 265. Although Dr. Stover’s

17   function report describes limitations that would have more than a minimal effect on plaintiff’s

18   ability to work, it was appropriate for the ALJ to resolve the conflicting medical evidence as to

19   the severity of plaintiff’s polyneuropathy. As noted, the ALJ is responsible for resolving

20   ambiguities and conflicts in the medical evidence. See Reddick, 157 F.3d at 722. When the

21   opinion from a treating doctor is contradicted by other medial opinions, the treating doctor’s

22   opinion can be rejected “for specific and legitimate reasons that are supported by substantial

23

24


     ORDER ON PLAINTIFF’S COMPLAINT - 7
 1   evidence in the record.” Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1996) (internal citations

 2   omitted).

 3           Here, the ALJ gave little weight to Dr. Stover’s opinion because it is inconsistent with

 4   Dr. Stover’s own treatment reports and because of several other inconsistencies throughout the

 5   record. AR 16 and 18. Among these inconsistencies, the ALJ cited a January 7, 2015, report

 6   wherein plaintiff sought treatment presenting with bilateral leg weakness and numbness, among

 7   other problems. AR 242. Mary E. Reif, MD noted that plaintiff arrived with a cane in her right

 8   hand, and was a bit bent forward over the cane, but in general showed “a normal ability to walk.”

 9   Dr. Reif continued, “[h]owever, when I asked her to do any kind of strength testing, she puts out

10   so little effort that she would not be able to even stand up if she had that as a true strength.” Id. at

11   243. This inconsistency suggests that plaintiff’s effort, and not her neuropathy, is the cause of her

12   weakness, and is a specific and legitimate reason to disregard Dr. Stover’s opinion.

13           Dr. Stover’s own May 5, 2015 function report gives reason to doubt neuropathy is the

14   cause of plaintiff’s symptoms. See AR 265 (“Peripheral neuropathy—with weakness. Neurology

15   work-up including labs, MRI of brain and spine, EMG all negative. Symptoms disproportionate

16   to severity of diabetes. Some inconsistency between history and exam findings—unclear

17   etiology. ?psychosomatic/conversion disorder”). Furthermore, on May 1, 2015, just five days

18   before issuing the function report, Dr. Stover reported a visit with plaintiff primarily to address

19   her diabetes. AR 286. Dr. Stover assessed controlled type two diabetes, depression, and

20   weakness. Regarding plaintiff’s assessment for weakness, Dr. Stover noted, “as mentioned above

21   I do believe that this may be a somatoform disorder given negative work-up for organic cause.

22   Exam seems effort dependent- for example she cannot fully dorsiflex her feet against gravity but

23   can ambulate without foot drop. Cannot grip my fingers but is able to carry a purse and a cane.”

24


     ORDER ON PLAINTIFF’S COMPLAINT - 8
 1   AR 288. To treat plaintiff’s weakness, Dr. Stover suggested resuming physical therapy and to

 2   obtain treatment for depression, which is “likely contributing to her neuropathy/weakness . . . .”

 3   Id. While Dr. Stover opined that plaintiff suffered from neuropathy with fairly severe limitations,

 4   her own reports imply that plaintiff’s neuropathy is not the cause of her limitations. See AR 286-

 5   88 and 265. Rather, the inconsistencies between plaintiff’s presentation and her abilities suggest

 6   that her effort was the true cause of her weakness. This constitutes a specific and legitimate

 7   reason to disregard Dr. Stover’s neuropathy diagnosis and related limitations in the May 5, 2015

 8   function report. Therefore, the ALJ did not err in discounting the neuropathy diagnosis and

 9   related limitations assessed by Dr. Stover.

10          In sum, while the record contains some evidence of polyneuropathy, the substantial

11   evidence in the record casts significant doubt as to whether plaintiff’s polyneuropathy had more

12   than a minimal effect on plaintiff’s ability to work. Therefore, the ALJ did not err in finding

13   plaintiff’s polyneuropathy was not a severe impairment nor in choosing not to incorporate

14   greater neuropathy related limitations into plaintiff’s residual functional capacity (or “RFC”).

15          2. The ALJ’s Finding’s regarding an Assistive Device and Plaintiff’s RFC

16          The ALJ determined, in pertinent part, that plaintiff has the RFC to perform light work

17   with some limitations related to working at heights and with some limitations in the ability to

18   climb, stoop, kneel, crouch, and crawl. Light work as defined in in 20 CFR § 416.967(b) includes

19   lifting no more than 20 pounds at a time with frequent lifting or carrying of objects weighing up

20   to 10 pounds. A job in this category may require “a good deal of walking or standing . . . .”

21   Plaintiff contends the ALJ’s RFC analysis is flawed because it does not incorporate her need for

22   an assistive device to stand and walk. She argues that her need for an assistive device is evident

23

24


     ORDER ON PLAINTIFF’S COMPLAINT - 9
 1   from her use of a cane and a prescription for a rolling walker issued by her treating physician,

 2   Elizabeth Stover, MD, on May 1, 2015.

 3          A. Cane

 4          The ALJ acknowledged plaintiff’s testimony regarding use of a cane prescribed by Dr.

 5   Stover, and a treatment note showing that plaintiff reported she sometimes needed to use a cane

 6   to walk. AR 17. However, the ALJ determined that while it was unclear if Dr. Stover prescribed

 7   the cane as medically necessary, Dr. Stover is now urging plaintiff to go to the gym or walk one

 8   half hour at a time.

 9          Plaintiff, citing SSR 96-9P, argues the ALJ provided an inadequate basis to find an

10   assistive device was not medically necessary. SSR 96-9P provides in pertinent part the

11   following:

12          To find that a hand-held assistive device is medically required, there must be
            medical documentation establishing the need for a hand-held assistive device to aid
13          in walking or standing, and describing the circumstances for which it is needed (i.e.,
            whether all the time, periodically, or only in certain situations; distance and terrain;
14          and any other relevant information).

15   SSR 96-9P.

16          Plaintiff’s cane related evidence does not meet this standard. Although plaintiff testified

17   that her cane was prescribed by Dr. Stover roughly two years before the date of the hearing, AR

18   45, she has not cited medical documentation describing the circumstances for which a cane is

19   needed. Her failure to do so runs contrary to SSR 96-9P. Furthermore, while Dr. Stover’s

20   encouragement to exercise is not necessarily inconsistent with the need for a cane, the ALJ

21   properly gave little weight to the limitations assessed by Dr. Stover on account of the

22   inconsistencies within her assessment as well as inconsistencies between her assessment and

23   other clinical opinions. See Supra, section 1. This is a legitimate reason to discount the need for a

24


     ORDER ON PLAINTIFF’S COMPLAINT - 10
 1   cane prescribed by Dr. Stover. In light of these reasons, the ALJ did not err in failing to

 2   incorporate the need for a cane into plaintiff’s RFC.

 3          B. Rolling Walker

 4          Plaintiff next argues that her need for an assistive device is evident from a May 1, 2015

 5   prescription for a rolling walker. However, this too fails to establish that use of an assistive

 6   device was medically necessary under SSR 96-9P. The prescription does not describe the

 7   circumstances for which the rolling walker is needed, see AR 312, and plaintiff has not cited

 8   other documentation to establish the rolling walker’s medical necessity under SSR 96-9P. While

 9   the prescription suggests that it was issued regarding plaintiff’s diagnosis of “Weakness,” Dr.

10   Stover’s treatment notes dated the same day as the prescription state that plaintiff’s exam seemed

11   “effort dependent” and add that plaintiff’s depression is “likely contributing to her

12   neuropathy/weakness . . . .” AR 288. These findings undercut the inference that the rolling

13   walker was medically necessary. Furthermore, there is a reasonable inference that Dr. Stover

14   prescribed the rolling walker for use of no more than four days. See AR 312. The prescription

15   lists a “Start Date” of May 1, 2015, and an “End Date” of May 4, 2015. Id. The short duration of

16   use does not suggest ongoing need of a rolling walker. Lastly, as discussed above, the ALJ

17   properly gave little weight to the limitations assessed by Dr. Stover, and therefore had good

18   reason to discount the need of a rolling walker prescribed by Dr. Stover. Under these

19   circumstances, the ALJ did not err in choosing not to incorporate the need for an assistive device

20   into plaintiff’s RFC.

21          Plaintiff counters that even if the prescription is somewhat vague, the ALJ was obliged at

22   the oral hearing to inquire further into the circumstances of the rolling walker’s use. However, in

23   the case at hand, the ALJ adequately developed the record without inquiry into a rolling walker.

24


     ORDER ON PLAINTIFF’S COMPLAINT - 11
 1   “An ALJ’s duty to develop the record further is triggered only when there is ambiguous evidence

 2   or when the record is inadequate to allow for proper evaluation of the evidence.” Mayes v.

 3   Massanari, 276 F.3d 453, 459-60 (9th Cir. 2001)(internal citations omitted). Where the record,

 4   taken as a whole, is adequate to evaluate a claimant’s alleged impairment, the ALJ’s duty to

 5   develop the record is not implicated. See id.; see also Baghoomian v. Astrue, 319 Fed. Appx.

 6   563, 566 (9th Cir. 2009).

 7          Here, counsel was present to represent plaintiff’s interests at the oral hearing. See AR 38.

 8   Plaintiff arrived to the hearing with a cane, and the ALJ inquired into plaintiff’s use of a cane,

 9   AR 44, as well as her daily activities. AR 49. However, plaintiff never mentioned using a rolling

10   walker. See AR 36-56. The only cited reference to a rolling walker is the May 1, 2015

11   prescription issued by Dr. Stover. The four-day length of the prescription, the lack of other

12   references to a rolling walker, and the reasons to discount limitations assessed by Dr. Stover

13   suggest the rolling walker prescription is not probative. Under these circumstances, the record

14   was neither ambiguous nor inadequate to allow for proper consideration of the evidence.

15          Plaintiff also argues that the ALJ erred in finding that plaintiff could stand for the

16   requisite time to perform light work. However, plaintiff advances no argument for this limitation

17   independent from the arguments that the ALJ erred in assessing her neuropathy and her need for

18   a cane or rolling walker. As neither argument succeeds, the ALJ did not err in choosing not to

19   incorporate further limitations into plaintiff’s RFC.

20          3. Whether there were Substantial Jobs available in the National Economy given

21              Plaintiff’s Limited English Proficiency.

22          At the fifth and final stage of the disability determination process, the burden shifts to the

23   Commissioner of the Social Security Administration to prove that the plaintiff can perform other

24


     ORDER ON PLAINTIFF’S COMPLAINT - 12
 1   work in the national economy, given her age, education, RFC, and past work experience. See

 2   Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). Work in the national economy means work

 3   existing in significant numbers either in the region where such individual lives or in several

 4   regions of the country. 42 U.S.C §423(d)(2)(B).

 5            Plaintiff contends that the Vocational Expert (“VE”) did not identify sufficient jobs

 6   plaintiff could perform in light of her English limitations. 1 The regulations provide that a

 7   person’s ability to communicate in English is considered when evaluating what work, if any, she

 8   can do. 20 C.F.R. § 416.964(b)(5). Here, while the VE initially identified jobs without

 9   consideration of English limitations, the ALJ subsequently questioned the VE regarding jobs

10   with a “sit/stand option at the sedentary or light level that have little or no English language

11   requirement[.]” AR 62. The VE identified the job of final assembler, which requires unskilled,

12   sedentary work, and has a language level of one. Id. According to the VE, a language level of

13   one means an estimated first to third grade English level. Id. However, the VE clarified that these

14   “language [requirements] may be pretty negligible[.]” Id. The VE testified that 30,000 positions

15   for final assembler exist across the country, and 700 positions exist in Washington State. Id.

16            Plaintiff argues these do not constitute adequate numbers of jobs. However, plaintiff has

17   not identified authority in which similar totals were found to be too few. See Dkt. 10 at 12-13.

18   While the Ninth Circuit has not set out a bright line rule for what constitutes a “significant

19   number” of jobs, 25,000 jobs nationwide has been found to represent a significant number of

20   jobs in several regions of the country. Gutierrez v. Commissioner of Social Sec., 740 F.3d 519,

21   528-529. As explained above, “work which exists in the national economy” can be satisfied by

22
     1
       Plaintiff also argues that the VE failed to identify sufficient jobs in light of her need for an assistive device and
23   limitation to sedentary work. However, as the ALJ did not err in determining plaintiff’s physical RFC, further
     arguments with respect to her physical limitations are moot.
24


     ORDER ON PLAINTIFF’S COMPLAINT - 13
 1   “work which exists in significant numbers either in the region where such individual lives or in

 2   several regions of the country.” Id. at 528 (internal citations and quotations omitted). Here, the

 3   VE identified at least 30,000 jobs nationwide that could be performed with English limitations.

 4   As this surpasses the 25,000 jobs nationwide the Ninth Circuit found “significant,” the numbers

 5   of jobs relied upon by the ALJ were sufficient.

 6

 7                                             CONCLUSION

 8          Based on these reasons and the relevant record, this matter is hereby AFFIRMED

 9   pursuant to sentence four of 42 U.S.C. § 405(g).

10          JUDGMENT should be for DEFENDANT and the case should be closed.

11          Dated this 9th day of January, 2019.

12

13

14                                                         A
                                                           J. Richard Creatura
15
                                                           United States Magistrate Judge
16

17

18

19

20

21

22

23

24


     ORDER ON PLAINTIFF’S COMPLAINT - 14
